Order entered March 13, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00790-CR

                     JEREMY WAYNE MILLS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F17-72093-U

                                      ORDER

      Before the Court is appellant’s March 11, 2020 motion for supplemental

clerk’s record. In his motion, appellant points out that the clerk’s record filed

contains two documents filed by the State on September 17, 2018, and April 8,

2019, both styled “Notice of Motions Filed,” indicating the State filed a series of

motions and sealing orders for the motions. No sealed record containing the

State’s motions and the sealing orders has been filed in this appeal.
       We GRANT appellant’s motion and ORDER the Dallas County District

Clerk to file, within FOURTEEN DAYS of the date of this order, a supplemental

clerk’s record consisting of the documents described in the State’s September 17,

2018 Notice of Motions Filed and April 8, 2019 Notice of Motions Filed. The

supplemental clerk’s record shall be filed subject to any sealing orders granted by

the trial court.

       We DIRECT the Clerk of the Court to transmit a copy of this order to the

Dallas County District Clerk and to counsel for the parties.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE




                                        –2–